                                                                            r ILLD
                                                                     U.S. DISTRICT COURl
                                                                         AUGUSTA [TV.
                     IN THE UNITED STATES DISTRICT COURT
                                                                    20I9JUL26 PH2:05
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 DUBLIN DIVISION
                                                                    clerk\A/1' O-ISAM.
                                                                         so. U!ST. o:-' GA

CHINA LONON,

             Plaintiff,

      V.                                       CV 319-011


DOCTOR DAVID CHENEY,

             Defendant.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendant's motion to dismiss, (doc. no. 13), and DISMISSES this case. The

Court DIRECTS the Clerk to entprSn appTipia^te judgment and CLOSE this case.
      SO ORDERED this                of July, 20I9^t Augusta, Georg^



                                        UNITED S        S DISTRICT JUDGE
